                                                                                                                                                                                  ,...,   /   /
'";'"~   ...·.    ,,.~   ,.,,
                                                                                                                                                                                  //
-          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                   Page l of l



                                                     UNITED STATES DISTRICT' COURT
                                                                SOUTHERN DISTRICT OF CALIFORNIA

                                     United States of America                              JUOGMENT IN A CRIMINAL CASE
                                                v.                                         (For Offenses Committed On or After November I, 1987)


                                    Marcelino Perdomo-Garfias                              Case Number: 3:19-mj-22112

                                                                                           Leila WMo
                                                                                           Defendant's Attor ey
                                                                                                                                   f. - ~'      ·-
                                                                                                                                   .l M!'i!i)] •ti<'t'::•
                                                                                                                       r-·-----··-··                                .
                                                                                                                                                            1' ,•




           ::::F::::T~o. 24850298                                                                                      I       MAY 2 4                28'.~
                 IZI pleaded guilty to count(s) _l_o_f_C_o_m_,!p_lai_._nt_ _ _ _ _ _ _ _ _ _             -J-_- W}-"·~" - "'·"'."c" :Q"'-" ;-i;i.-if:;.:;: ,p~4~·+ .J."'.~--1-
                                                                                                              ~~ur1-~F---~·.~ Dl~·lTFij(_~T (;F c:'A1_~6RNIA
                 D was found guilty to count( s)
                           after a plea of not guilty.
                           Accordingly, the defendaot is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                         Nature of Offense                                                               Count Number(s)
            8:1325                                  ILLEGAL ENTRY (Misdemeaoor)                                                     1
                 D The defendaot has been found not guilty on count(s)
                                                                                    -------------------
                 0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the, United States.

                                                                           IMPRISONMENT
                   The defendaot is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                                  ){TIME SERVED                     D --------~days

                 IZI Assessment: $10 WAIVED              lZl Fine: WAIVED
                 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property aod all doGurnents                                                   \8
                 the defendaot' s possession at the time of arrest upon their deportation RT {emov~al.f'            ']; t\ \ ei -   OVVI c
                 iZ5 Court,,re,qoJ11IPs;.rids defendaot be deported/removed with relative, t\\ 1V\ '( r:: \.'.:'UV\            charged in case
                         ~M~~~1u~                           .                          .

                 IT IS ORDERED that the defendaot shall notify the United States Attorney for this district within 30 days
            of aoy chaoge of name, residence, or mailing address until all fines, restitution, costs, aod special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendaot shall notify the court and
            United States Attorney of aoy material chaoge in the defendant's economic circurnstaoces.

                                                                                     Friday, May 24, 2019
                                                                                     Date· of Imposition of Sentence

                                         .   /,    ~-::;?

            Received                 .   /~                                           :Micliae{J. Seng
                                 DUSM
                                                                                      HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE



             Clerk's Office Copy
